
	
		III
		112th CONGRESS
		1st Session
		S. RES. 183
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Ms. Murkowski (for
			 herself, Mrs. Murray,
			 Mr. Kerry, Ms.
			 Mikulski, Mr. McConnell,
			 Mrs. Feinstein, and
			 Mr. Whitehouse) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 14, 2011, as
		  National Police Survivors Day.
	
	
		Whereas the National Law Enforcement Officers Memorial in
			 Judiciary Square in Washington, D.C. lists on a Wall of Remembrance the names
			 of more than 19,000 law enforcement officers who have died in the line of
			 duty;
		Whereas in the United States, 1 law enforcement officer is
			 killed every 53 hours;
		Whereas in 2010, 152 law enforcement officers lost their
			 lives in the line of duty;
		Whereas on May 14, 1983, on the eve of the 2nd annual
			 National Peace Officers' Memorial Service, 10 widows of fallen law enforcement
			 officers came together to discuss the lack of support for law enforcement
			 survivors;
		Whereas 1 year later, that discussion led to the formation
			 of Concerns of Police Survivors, Inc. at the 1st annual National Police
			 Survivors' Seminar, which drew 110 law enforcement survivors from throughout
			 the United States;
		Whereas Concerns of Police Survivors, Inc. has grown to
			 serve more than 15,000 surviving families of fallen law enforcement officers by
			 providing healing, love, and the opportunity for a renewed life;
		Whereas Concerns of Police Survivors, Inc. and its 52
			 chapters throughout the United States provide a program of peer support and
			 counseling to law enforcement survivors, help survivors obtain the death
			 benefits to which they are entitled, and sponsor scholarships to enable
			 children and surviving spouses to pursue postsecondary education;
		Whereas Concerns of Police Survivors, Inc. sponsors a
			 year-round series of seminars, meetings, and youth activities, including the
			 National Police Survivors' Seminar during National Police Week, retreats for
			 parents, spouses, and siblings, and programs and summer activities for
			 children;
		Whereas Concerns of Police Survivors, Inc. helps law
			 enforcement agencies cope with the loss of an officer by promoting the adoption
			 of standardized policies and procedures for line-of-duty deaths; and
		Whereas Concerns of Police Survivors, Inc. inspires the
			 public to recognize the sacrifices made by law enforcement families by
			 encouraging all citizens of the United States to tie a blue ribbon to their car
			 antenna during National Police Week: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May
			 14, 2011, as National Police Survivors Day; and
			(2)calls on the
			 people of the United States to observe National Police Survivors
			 Day with appropriate ceremonies to pay respect to—
				(A)the survivors of
			 the fallen heroes of law enforcement; and
				(B)the fallen law
			 enforcement officers who, through their courageous deeds, have made the
			 ultimate sacrifice in service to the community.
				
